Name: Commission Implementing Regulation (EU) No 724/2014 of 26 June 2014 on the interchange standard for the transmission of data required under Regulation (EU) NoÃ 549/2013 of the European Parliament and of the Council on the European system of national and regional accounts in the European Union Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  national accounts;  free movement of capital;  communications;  information technology and data processing;  economic analysis
 Date Published: nan

 1.7.2014 EN Official Journal of the European Union L 192/38 COMMISSION IMPLEMENTING REGULATION (EU) No 724/2014 of 26 June 2014 on the interchange standard for the transmission of data required under Regulation (EU) No 549/2013 of the European Parliament and of the Council on the European system of national and regional accounts in the European Union (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (1), and in particular Article 3(2) thereof, Whereas: (1) It follows from Article 3(2) of Regulation (EU) No 549/2013 that Member States should transmit to the Commission the data and metadata required by the Regulation in accordance with a specified interchange standard and other practical arrangements which should be specified by the Commission. (2) Applying a single standard for the exchange and transmission of data for the statistics covered by Regulation (EU) No 549/2013 would make a considerable contribution to business process integration in this statistical area. (3) The Statistical Data and Metadata Exchange (SDMX) initiative on statistical and technical standards for the exchange and sharing of data and metadata was launched by the Bank of International Settlements, the European Central Bank, the Commission (Eurostat), the International Monetary Fund, the Organisation for Economic Cooperation and Development (OECD), the United Nations and the World Bank. For the exchange of official statistics, SDMX provides statistical and technical standards, including the SDMX Markup Language, using XML syntax (SDMX-ML format). A new data format and data structure definition designed in accordance with this standard should therefore be introduced. In order to facilitate the transition to the new format, the Commission should, for the first two years after the entry into force of the Regulation, provide Member States with templates, which can be used as inputs to SDMX conversion tools. (4) The Commission should make available detailed documentation in relation to the SDMX data structure definitions and supply guidelines on their implementation. (5) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Standard for the transmission of data Member States shall provide data required by the Regulation (EU) No 549/2013 using SDMX data structure definitions. Article 2 Technical specifications of data format Member States shall provide data and metadata in SDMX-ML format. Article 3 Entry into force This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. It shall apply from 1 September 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 174, 26.6.2013, p. 1.